Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-9 are currently pending.

Priority
The Acknowledgment is made of applicant’s claim for priority under provisional Application No. 62/782,236, filed on December 19, 2018.

Drawings
The drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honeck et al. (US 8,864,084 B2).
Regarding claim 1, Honeck teaches (Fig. 12 and 14-16): A magnetic railroad clip (bracket 100) comprises: a base plate (122); a first brace (120); a second brace (124); at least one magnet (104); the base plate (122) comprises a first face (annotated Fig. 14 below) and a second face (annotated Fig. 14 below); the first brace (120) and the second brace (124) being peripherally connected onto the first face (annotated Fig. 14 below): the first brace (120) and second brace (124) being positioned opposite to each other across the base plate (122): the at least one magnet (104) being mounted into the base plate (122): and the at least one magnet (104) being positioned offset from the second brace (124).
Regarding claim 2, Honeck teaches the elements of claim 1, as stated above. Honeck further teaches (Fig. 12 and 14-16): a magnet receptacle (106, 107, 109): the magnet receptacle traversing into the base plate (122) from the first face (annotated Fig. 14 below): and the at least one magnet (104) being positioned within the magnet receptacle (106, 107, 109). 
Regarding claim 3, Honeck teaches the elements of claim 1, as stated above. Honeck further teaches (Fig. 12, 14-16, and 19): a plurality of fastening features (annotated Fig. 19 below): the plurality of fastening features being integrated into the second brace (124): and the plurality of fastening features being distributed along the second brace (124).
Regarding claim 4, Honeck teaches the elements of claim 1, as stated above. Honeck further teaches (Fig. 12, 14-16): the first brace (120) being positioned perpendicular to the base plate (122).
Regarding claim 5, Honeck teaches (Fig. 12 and 14-16): A magnetic railroad clip (bracket 100) comprises: a base plate (122); a first brace (120); a second brace (124); at least one magnet (104); a magnet receptacle (106, 107, 109); the base plate (122) comprises a first face and a second face (annotated Fig. 14 below); the first brace (120) and the second brace (124) being peripherally connected onto the first face (annotated Fig. 14 below); the first brace (120) and second brace (124) being positioned opposite to each other across the base plate (122); the at least one magnet (104)  being mounted into the base plate (122); the at least one magnet (104) being positioned offset from the second brace (120); the magnet receptacle (106, 107, 109) traversing into the base plate (122) from the first face (annotated Fig. 14 below); and the at least one magnet (104) being positioned within the magnet receptacle (106, 107, 109). 
Regarding claim 6, Honeck teaches the elements of claim 1, as stated above. Honeck further teaches (Fig. 12, 14-16): a plurality of fastening features (annotated Fig. 19 below): the plurality of fastening features being integrated into the second brace (124): and the plurality of fastening features being distributed along the second brace (124).
Regarding claim 7, Honeck teaches the elements of claim 5, as stated above. Honeck further teaches (Fig. 12, 14-16): the first brace (120) being positioned perpendicular to the base plate (122).
Regarding claim 8, Honeck teaches (Fig. 12, 14-16 and 19): A magnetic railroad clip (bracket 100) comprises: a base plate (122); a first brace (120); a second brace (124); at least one magnet (104); a magnet receptacle (106, 107, 109); a plurality of fastening features (annotated Fig. 19 below); the base plate (122) comprises a first face and a second face (annotated Fig. 14 below); the first brace (120) and the second brace (124) being peripherally connected onto the first face (annotated Fig. 14 below); the first brace (120) and second brace (124) being positioned opposite to each other across the base plate (122); the at least one magnet (104) being mounted into the base plate (122); the at least one magnet (104) being positioned offset from the second brace (124) ; the magnet receptacle (106, 107, 109) traversing into the base plate (122) from the first face (annotated Fig. 14 below); the at least one magnet (104) being positioned within the magnet receptacle (106, 107, 109); the plurality of fastening features  being integrated into the second brace (124)(annotated Fig. 19 below); and the plurality of fastening features being distributed along the second brace (124). 
Regarding claim 9, Honeck teaches the elements of claim 8, as stated above. Honeck further teaches (Fig. 12, 14-16): the first brace (120) being positioned perpendicular to the base plate (122).



    PNG
    media_image1.png
    356
    448
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    448
    612
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure”
US-9957669-B2: Teaches the fish plate clamp (10) comprises magnetic elements (19) joined to the first piece (11) and to the second piece (12) of the support element (10) for the subjection of the fish plate elements (14), so that it attracts said elements (14) against the support element (10), while at the same time allowing the movement of the gripping element (14) with respect of the support element (10).
US-10471564-B2: teaches (Fig. 1-8): A magnetic railroad clip comprises: a base plate (structural frame 30); a first brace (3A); a second brace (3B); at least one magnet (magnetic anchorage plane 5); the base plate (30) comprises a first face (top face) and a second face (bottom face); the first brace (3A) and the second brace (3B) being peripherally connected onto the first face (top face) : the first brace (3A) and second brace (3B) being positioned opposite to each other across the base plate (Fig. 3A-3E): the at least one magnet (5) being mounted into the base plate (Fig. 3A-3E): and the at least one magnet (5) being positioned offset from the second brace (3B).
DE-102017005092-A1: Teaches a heating device intended for the heating of switches of all kinds is characterized by a holding device (10) which consists of a base plate (11) and a retaining clip (9) which is formed integrally therewith and about a dividing edge (16); The base plate (11) communicates with two magnetic bodies (13, 14) in connection, via which a fixation, for example, on the upper side of the rail foot of a rail profile can be displayed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617